DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

As per Claim 19:
	Line 1, change the phrase “the present charging stage” to --a present charging stage--.

As per Claim 32:
	Line 5, change the phrase “wherein wherein” to --wherein--.

As per Claim 34:
	Line 4, change the phrase “the temperature” to --a temperature--.
Reasons for Allowance

Claims 16-35 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claims 16 and 21, the prior art of record, whether singly or in combination, fails to teach or suggest the following claim limitations:

wherein a frequency corresponding to the period of the output current of the wireless receiver circuit is an integral multiple or a reciprocal multiple of a frequency of a power grid, or 
wherein a current waveform corresponding to the output current of the wireless receiver circuit consists of one pulse or a set of pulses synchronous with the power grid; and
wherein the current on the first charging channel is a pulsating direct current.

	Claims 17-20 and 22-35 are allowed based on their dependency to Claims 16, and 21, respectively, for the reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851